 Case 2:21-cv-02927-CAS-GJS Document 51-1 Filed 08/25/21 Page 1 of 7 Page ID #:2315



 1   ANYA J. GOLDSTEIN (SBN 288780)
 2
     anya@summaLLP.com
     SUMMA LLP
 3   800 Wilshire Blvd, Suite 1050
 4   Los Angeles, CA 90017
     Telephone: 213-260-9451
 5   Facsimile: 213-835-0929
 6
     Attorneys for Third Party
 7   ROGUE BLACK, LLC
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                          WESTERN DIVISION
11

12
   SECURITIES AND EXCHANGE                        Case No. 2:21-CV-02927-CAS-GJSx
13 COMMISSION,
                                                  [PROPOSED] ORDER GRANTING
14                               Plaintiff,       THIRD PARTY ROGUE BLACK,
15                                                LLC’S APPLICATION FOR LEAVE
           v.
                                                  TO FILE UNDER SEAL
16
     ZACHARY J. HORWITZ; and 1INMM
17   CAPITAL, LLC,                                Ctrm: 8D
                                                  Judge: Honorable Christina A. Snyder
18
                                 Defendants.
19
20

21

22

23

24

25

26

27

28

                [PROPOSED] ORDER GRANTING APPLICATION FOR LEAVE TO FILE UNDER
                              SEAL / CASE NO. 2:21-CV-02927-CAS-GJSx
 Case 2:21-cv-02927-CAS-GJS Document 51-1 Filed 08/25/21 Page 2 of 7 Page ID #:2316



 1         Before the Court is the Application of Third Party Rogue Black, LLC to file under
 2   seal the following documents:
 3

 4          Documents                Portions to be Sealed             Reasons for Sealing
 5    Exhibit A to the               Entirety of the document   Contains confidential
      Declaration of Anya J.                                    financial information of
 6    Goldstein in support of                                   third party Rogue Black,
      Third Party Rogue Black                                   LLC
 7    LLC’s Unopposed Ex
      Parte Application for an
 8    Order Modifying Account
      Freeze.
 9    Exhibit B to the               Entirety of the document   Contains confidential
10
      Declaration of Anya J.                                    financial information of
      Goldstein in support of                                   third party Rogue Black,
11
      Third Party Rogue Black                                   LLC
      LLC’s Unopposed Ex
12
      Parte Application for an
      Order Modifying Account
13
      Freeze.
      Exhibit C to the               Entirety of the document   Contains confidential
14    Declaration of Anya J.                                    financial information of
      Goldstein in support of                                   third party Rogue Black,
15    Third Party Rogue Black                                   LLC
      LLC’s Unopposed Ex
16    Parte Application for an
      Order Modifying Account
17    Freeze.
18    Exhibit D to the               Entirety of the document   Contains confidential
      Declaration of Anya J.                                    financial information of
19    Goldstein in support of                                   third party Rogue Black,
      Third Party Rogue Black                                   LLC
20    LLC’s Unopposed Ex
      Parte Application for an
21    Order Modifying Account
      Freeze.
22    Exhibit E to the               Entirety of the document   Contains confidential
      Declaration of Anya J.                                    financial information of
23    Goldstein in support of                                   third party Rogue Black,
      Third Party Rogue Black                                   LLC
24    LLC’s Unopposed Ex
      Parte Application for an
25    Order Modifying Account
      Freeze.
26
      Exhibit F to the               Entirety of the document   Contains confidential
27    Declaration of Anya J.                                    financial information of
      Goldstein in support of                                   third party Rogue Black,
28    Third Party Rogue Black                                   LLC
      LLC’s Unopposed Ex
                                              2
             [PROPOSED] ORDER GRANTING APPLICATION FOR LEAVE TO FILE UNDER
                           SEAL / CASE NO. 2:21-CV-02927-CAS-GJSx
 Case 2:21-cv-02927-CAS-GJS Document 51-1 Filed 08/25/21 Page 3 of 7 Page ID #:2317



 1         Documents            Portions to be Sealed            Reasons for Sealing
 2   Parte Application for an
     Order Modifying Account
 3   Freeze.
     Exhibit G to the           Entirety of the document   Contains confidential
 4   Declaration of Anya J.                                financial information of
     Goldstein in support of                               third party Rogue Black,
 5   Third Party Rogue Black                               LLC
     LLC’s Unopposed Ex
 6   Parte Application for an
     Order Modifying Account
 7   Freeze.
 8   Exhibit H to the           Entirety of the document   Contains confidential
     Declaration of Anya J.                                financial information of
 9   Goldstein in support of                               third party Rogue Black,
     Third Party Rogue Black                               LLC
10   LLC’s Unopposed Ex
     Parte Application for an
11   Order Modifying Account
     Freeze.
12   Exhibit I to the           Entirety of the document   Contains confidential
     Declaration of Anya J.                                financial information of
13   Goldstein in support of                               third party Rogue Black,
     Third Party Rogue Black                               LLC
14   LLC’s Unopposed Ex
     Parte Application for an
15   Order Modifying Account
     Freeze.
16
     Exhibit J to the           Entirety of the document   Contains confidential
17   Declaration of Anya J.                                financial information of
     Goldstein in support of                               third party Rogue Black,
18   Third Party Rogue Black                               LLC
     LLC’s Unopposed Ex
19   Parte Application for an
     Order Modifying Account
20   Freeze.
     Exhibit K to the           Entirety of the document   Contains confidential
21   Declaration of Anya J.                                financial information of
     Goldstein in support of                               third party Rogue Black,
22   Third Party Rogue Black                               LLC
     LLC’s Unopposed Ex
23   Parte Application for an
     Order Modifying Account
24   Freeze.
25   Exhibit L to the           Entirety of the document   Contains confidential
     Declaration of Anya J.                                financial information of
26   Goldstein in support of                               third party Rogue Black,
     Third Party Rogue Black                               LLC
27   LLC’s Unopposed Ex
     Parte Application for an
28   Order Modifying Account
                                            3
           [PROPOSED] ORDER GRANTING APPLICATION FOR LEAVE TO FILE UNDER
                         SEAL / CASE NO. 2:21-CV-02927-CAS-GJSX
 Case 2:21-cv-02927-CAS-GJS Document 51-1 Filed 08/25/21 Page 4 of 7 Page ID #:2318



 1         Documents            Portions to be Sealed            Reasons for Sealing
 2   Freeze.
     Exhibit M to the           Entirety of the document   Contains confidential
 3   Declaration of Anya J.                                financial information of
     Goldstein in support of                               third party Rogue Black,
 4   Third Party Rogue Black                               LLC
     LLC’s Unopposed Ex
 5   Parte Application for an
     Order Modifying Account
 6   Freeze.
 7   Exhibit N to the           Entirety of the document   Contains confidential
     Declaration of Anya J.                                financial information of
 8   Goldstein in support of                               third party Rogue Black,
     Third Party Rogue Black                               LLC
 9   LLC’s Unopposed Ex
     Parte Application for an
10   Order Modifying Account
     Freeze.
11   Exhibit O to the           Entirety of the document   Contains confidential
     Declaration of Anya J.                                financial information of
12   Goldstein in support of                               third party Rogue Black,
     Third Party Rogue Black                               LLC
13   LLC’s Unopposed Ex
     Parte Application for an
14   Order Modifying Account
     Freeze.
15
     Exhibit P to the           Entirety of the document   Contains confidential
16   Declaration of Anya J.                                financial information of
     Goldstein in support of                               third party Rogue Black,
17   Third Party Rogue Black                               LLC
     LLC’s Unopposed Ex
18   Parte Application for an
     Order Modifying Account
19   Freeze.
     Exhibit Q to the           Entirety of the document   Contains confidential
20   Declaration of Anya J.                                financial information of
     Goldstein in support of                               third party Rogue Black,
21   Third Party Rogue Black                               LLC
     LLC’s Unopposed Ex
22   Parte Application for an
     Order Modifying Account
23   Freeze.
24   Exhibit R to the           Entirety of the document   Contains confidential
     Declaration of Anya J.                                financial information of
25   Goldstein in support of                               third party Rogue Black,
     Third Party Rogue Black                               LLC
26   LLC’s Unopposed Ex
     Parte Application for an
27   Order Modifying Account
     Freeze.
28
                                            4
           [PROPOSED] ORDER GRANTING APPLICATION FOR LEAVE TO FILE UNDER
                         SEAL / CASE NO. 2:21-CV-02927-CAS-GJSX
 Case 2:21-cv-02927-CAS-GJS Document 51-1 Filed 08/25/21 Page 5 of 7 Page ID #:2319



 1         Documents            Portions to be Sealed             Reasons for Sealing
 2   Exhibit S to the           Entirety of the document   Contains confidential
     Declaration of Anya J.                                financial information of
 3   Goldstein in support of                               third party Rogue Black,
     Third Party Rogue Black                               LLC
 4   LLC’s Unopposed Ex
     Parte Application for an
 5   Order Modifying Account
     Freeze.
 6   Exhibit T to the           Entirety of the document   Contains confidential
 7
     Declaration of Anya J.                                financial information of
     Goldstein in support of                               third party Rogue Black,
 8
     Third Party Rogue Black                               LLC
     LLC’s Unopposed Ex
 9
     Parte Application for an
     Order Modifying Account
10
     Freeze.
     Exhibit U to the           Entirety of the document   Contains confidential
11   Declaration of Anya J.                                financial information of
     Goldstein in support of                               third party Rogue Black,
12   Third Party Rogue Black                               LLC
     LLC’s Unopposed Ex
13   Parte Application for an
     Order Modifying Account
14   Freeze.
15   Exhibit V to the           Entirety of the document   Contains confidential
     Declaration of Anya J.                                financial information of
16   Goldstein in support of                               third party Rogue Black,
     Third Party Rogue Black                               LLC
17   LLC’s Unopposed Ex
     Parte Application for an
18   Order Modifying Account
     Freeze.
19   Exhibit W to the           Entirety of the document   Contains confidential
     Declaration of Anya J.                                financial information of
20   Goldstein in support of                               third party Rogue Black,
     Third Party Rogue Black                               LLC
21   LLC’s Unopposed Ex
     Parte Application for an
22   Order Modifying Account
     Freeze.
23
     Exhibit X to the           Entirety of the document   Contains confidential
24   Declaration of Anya J.                                financial information of
     Goldstein in support of                               third party Rogue Black,
25   Third Party Rogue Black                               LLC
     LLC’s Unopposed Ex
26   Parte Application for an
     Order Modifying Account
27   Freeze.

28
                                            5
           [PROPOSED] ORDER GRANTING APPLICATION FOR LEAVE TO FILE UNDER
                         SEAL / CASE NO. 2:21-CV-02927-CAS-GJSX
 Case 2:21-cv-02927-CAS-GJS Document 51-1 Filed 08/25/21 Page 6 of 7 Page ID #:2320



 1          Documents              Portions to be Sealed               Reasons for Sealing
 2    Exhibit Y to the             Entirety of the document     Contains confidential
      Declaration of Anya J.                                    financial information of
 3    Goldstein in support of                                   third party Rogue Black,
      Third Party Rogue Black                                   LLC
 4    LLC’s Unopposed Ex
      Parte Application for an
 5    Order Modifying Account
      Freeze.
 6    Exhibit Z to the             Entirety of the document     Contains confidential
 7
      Declaration of Anya J.                                    financial information of
      Goldstein in support of                                   third party Rogue Black,
 8
      Third Party Rogue Black                                   LLC
      LLC’s Unopposed Ex
 9
      Parte Application for an
      Order Modifying Account
10
      Freeze.
      Exhibit AA to the            Entirety of the document     Contains confidential
11    Declaration of Anya J.                                    financial information of
      Goldstein in support of                                   third party Rogue Black,
12    Third Party Rogue Black                                   LLC
      LLC’s Unopposed Ex
13    Parte Application for an
      Order Modifying Account
14    Freeze.
15    Exhibit BB to the            Entirety of the document     Contains confidential
      Declaration of Anya J.                                    financial information of
16    Goldstein in support of                                   third party Rogue Black,
      Third Party Rogue Black                                   LLC
17    LLC’s Unopposed Ex
      Parte Application for an
18    Order Modifying Account
      Freeze.
19    Exhibit CC to the            Entirety of the document     Contains confidential
      Declaration of Anya J.                                    financial information of
20    Goldstein in support of                                   third party Rogue Black,
      Third Party Rogue Black                                   LLC
21    LLC’s Unopposed Ex
      Parte Application for an
22    Order Modifying Account
      Freeze.
23

24

25         After considering the Application of Third Party Rogue Black, LLC to file these
26   documents under seal and the accompanying Sealing Declaration, IT IS HEREBY
27   ORDERED that Exhibits A-CC of the Declaration of Anya J. Goldstein in support of
28   Third Party Rogue Black LLC’s Unopposed Ex Parte Application for an Order Modifying
                                             6
            [PROPOSED] ORDER GRANTING APPLICATION FOR LEAVE TO FILE UNDER
                          SEAL / CASE NO. 2:21-CV-02927-CAS-GJSX
 Case 2:21-cv-02927-CAS-GJS Document 51-1 Filed 08/25/21 Page 7 of 7 Page ID #:2321



 1   Account Freeze are to be filed under seal. Neither this Order nor the Application has been
 2   sealed.
 3         IT IS SO ORDERED.
 4

 5   Dated:
 6
                                                        Honorable Christina A. Snyder
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                7
               [PROPOSED] ORDER GRANTING APPLICATION FOR LEAVE TO FILE UNDER
                             SEAL / CASE NO. 2:21-CV-02927-CAS-GJSX
